Citation Nr: 0629728	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  04-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for the service-connected residuals of prostate cancer prior 
to March 21, 2006.

2. Entitlement to an increased rating in excess of 40 percent 
for the service-connected residuals of prostate cancer 
effective March 21, 2006.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In December 2004, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.  In August 2005, the 
Board remanded this case for further development, including a 
VA examination.  The required development having been 
completed, this case is appropriately before the Board.  
Stegall v. West, 11 Vet. App. 268 (1999).

The Board notes that the veteran was granted an increase from 
the initial 20 percent to 40 percent in an April 2006 rating 
decision.  However, as that award does not represent a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993)


FINDINGS OF FACT

1. From November 12, 2002 to December 8, 2004, the residuals 
of prostate cancer required the veteran to wear absorbent 
materials which he changed less than two times per day. 

2.  From December 9, 2004, the residuals of prostate cancer 
required the veteran to wear absorbent materials, which he 
changes between 2 to 4 times per day and voids approximately 
once an hour.


CONCLUSIONS OF LAW

1.  From November 12, 2002 to December 8, 2004, the schedular 
criteria for a disability evaluation in excess of 20 percent 
for residuals of prostate cancer were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.115a, 4.115b, Diagnostic Code 7527 (2005). 

2.  Effective December 9, 2004, the schedular criteria for a 
disability evaluation of 40 percent, but no higher, for 
residuals of prostate cancer were met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.115a, 4.115b, Diagnostic Code 7527 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2003.  
The RO provided the veteran letter notice to his claim in 
December 2002, February 2003 and September 2005 letters, 
which informed him that he could provide evidence or location 
of such and requested that he provide any evidence in his 
possession.  The notice letters specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and notice of the type of evidence 
necessary to establish an effective date in an April 2006 
letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are VA treatment records and examinations associated 
with the claims file. Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for the residuals of 
prostate cancer.  At his December 9, 2004 hearing, the 
veteran testified that he changes pads twice a day and 
awakens twice a night to urinate.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the veteran's claim is to be 
considered. In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings. 
 See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's residuals of prostate cancer have been 
evaluated as 40 percent disabling under the provisions of 38 
C.F.R. § 4.115b, Diagnostic Code 7527. Pursuant to the 
provisions of Diagnostic Code 7527, postoperative residuals 
of the prostate gland are evaluated under either voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
whichever is predominant. 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2005).

Applying these regulations and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the prostatectomy was a voiding 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed less than 2 times per day warrants a 20 
percent rating; the wearing of absorbent materials that must 
be changed two to four times per day warrants a 40 percent 
rating; and the wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  A 60 percent rating is the maximum rating available 
under voiding dysfunction.  
38 C.F.R. § 4.115a (2005).  

Increased rating in excess of 20 percent for the residuals of 
prostate cancer for the period prior to March 21, 2006

This is an initial rating case and consideration has been 
given to 'staged ratings' since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet.App. 119.  As the RO 
increased the initial disability rating from 20 to 40 percent 
effective March 21, 2006, the Board must evaluate whether an 
increased rating in excess of 20 percent was warranted 
between November 12, 2002 and March 21, 2006.

A January 2003 VA examination showed that the veteran wore 
one pad a day and had nocturia times three.  However, at his 
December 9, 2004 hearing, the veteran testified that he 
changed his pad twice per day, voided hourly, and woke up 
approximately 2-3 times per night to void.

Upon review, the Board finds that at the time of the January 
2003 VA examination, the veteran's residuals of prostate 
cancer did not meet the criteria for a higher 40 percent 
rating on the basis of urine leakage, as defined by 38 C.F.R. 
§ 4.115a.  The medical evidence, specifically the January 
2003 VA examination, show that the veteran wore one pad a day 
for urinary incontinence.  As noted above, the criteria for 
the higher 40 percent rating evaluation requires that the 
veteran must have to change the absorbent materials between 
two to four times per day.  Since there is no evidence that 
the veteran changed absorbent materials more once a day, the 
veteran's disability is best characterized by a 20 percent 
rating, which requires changing the absorbent materials less 
than twice a day.  38 C.F.R. § 4.115a.

However, effective the date of the veteran's December 9, 2004 
hearing, the criteria for the 40 percent evaluation were met.  
At the hearing, the veteran testified that he changes pads 
twice a day and awakens twice a night to urinate.  In further 
support, a March 2006 VA examination shows that the veteran 
uses two to three pads a day for urinary incontinence and has 
nocturia times two.  As there is credible evidence that the 
veteran changes pads twice a day, the Board finds that the 
criteria for the higher 40 percent rating was met.  38 C.F.R. 
§ 4.115a.

The evidence shows that a higher 60 percent rating is not 
warranted for the period after December 9, 2004.  The medical 
evidence shows that the veteran only changes his pads twice a 
day, whereas a higher 60 percent evaluation requires that the 
veteran change the absorbent materials more than four times 
per day.  Therefore, since the criteria for a higher 60 
percent rating have not been met, the veteran's disability is 
most accurately characterized with a 40 percent rating 
effective December 9, 2004.
  
Accordingly, the Board finds that the veteran's disability 
picture more closely approximates the criteria for a 20 
percent rating for residuals of prostate cancer under 38 
C.F.R. §§ 4.115a, 4.115b, DC 7527 from November 12, 2002 to 
December 8, 2004; and 40 percent rating for the residuals of 
prostate cancer under 38 C.F.R. §§ 4.115a, 4.115b, DC 7527 
effective December 9, 2004.   

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  The veteran 
reported in 2005 that he was employed full-time.
For this reason, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.  


ORDER

An initial rating in excess of 20 percent for the service-
connected residuals of prostate cancer from November 12, 2002 
to December 8, 2004 is denied.

A rating of 40 percent, but no higher, for the service-
connected residuals of prostate cancer effective December 9, 
2004 is granted.
 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


